Citation Nr: 9922708	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1986 and from June 1990 to August 1992.  She is currently 
represented by the Disabled American Veterans.  

This matter came before the Board of Veterans' Affairs 
(hereinafter Board) on appeal from decisions by the Roanoke, 
Virginia Regional Office (RO).  By a rating decision of 
October 1995, the RO granted service connection for status 
postoperative Haglund's deformity of the left ankle, 
evaluated as 10 percent disabling, and status postoperative 
Haglund's deformity of the right ankle, evaluated as 10 
percent disabling, both effective February 13, 1995.  A 
notice of disagreement with the effective date of the grant 
of service connection for  her bilateral ankle disorder was 
received in June 1996.  Thereafter, a rating action in July 
1996 confirmed the effective date assigned for the grant of 
service connection for postoperative residuals of Haglund's 
deformity of the right and left ankle.  A statement of the 
case was issued in July 1996.  

By letter dated in December 1996, the RO informed the veteran 
of the denial of her claim of entitlement to vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code.  The notice of 
disagreement with that determination was received in December 
1996.  The statement of the case was issued in March 1997.  A 
substantive appeal (VA Form 9), with respect to both issues, 
was received in March 1997.  Another VA Form 9 concerning the 
claim for Chapter 31 benefits was received in November 1997.  

On November 21, 1997, the veteran appeared and offered 
testimony at a hearing before the undersigned acting member 
of the Board, sitting at Roanoke, Virginia.  A transcript of 
that hearing is of record.  At that hearing, the veteran 
submitted a lay statement in support of her appeal along with 
a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) 
(1999).  Also at the hearing, the veteran withdrew the claim 
for an earlier effective date for service connection for 
postoperative residuals of Haglund's deformity of the ankles 
and it will not be addressed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Service connection is currently in effect for status 
postoperative Haglund's deformity of the left ankle, 
evaluated as 10 percent disabling, and status postoperative 
Haglund's deformity of the right ankle, evaluated as 10 
percent disabling.  The combined schedular evaluation is 20 
percent.  The veteran's nonservice-connected disabilities 
include fracture of the left ankle, back strain, and mitral 
valve prolapse.  

3.  The veteran's disabilities do not prevent her from 
preparing for, obtaining, or retaining suitable employment; 
she is currently employed in a position which is consistent 
with her abilities, aptitudes, and interests.  


CONCLUSION OF LAW

The veteran does not have an employment handicap and thus 
does not meet the criteria for entitlement to benefits under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102, 5107 (West 1991); 38 C.F.R. §§ 21.40, 
21.51, 21.52 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, we find that she has presented a claim which is 
plausible.  Moreover, after careful review of the evidentiary 
record, we are also satisfied that all relevant facts have 
been properly developed.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

Service connection is currently in effect for status 
postoperative Haglund's deformity of the left ankle, 
evaluated as 10 percent disabling, and status postoperative 
Haglund's deformity of the right ankle, evaluated as 10 
percent disabling.  The combined schedular evaluation is 20 
percent.  The veteran's nonservice-connected disabilities 
include fracture of the left ankle, back strain, and mitral 
valve prolapse.  

The veteran served on active duty from August 1977 to July 
1986 and from June 1990 to August 1992.  During that period 
of time, she was treated for various medical conditions.  In 
pertinent parts, the service medical records show the veteran 
underwent multiple surgeries on both ankles for correction 
and treatment of Haglund's deformity of the left and right 
ankles from 1981 to 1990.  Even after her surgical 
procedures, the veteran continued to experience pain and 
discomfort in the ankles, right greater than left.  A medical 
evaluation board in January 1992 reported that the veteran's 
chief complaint was of intermittent swelling in the ankles; 
the pertinent diagnoses were normal left ankle biomechanics, 
mild and subluxation, left peroneal tendons.  In June 1992, 
it was determined that the veteran was physically unfit for 
continued military service, and it was recommended that she 
be discharged effective August 3, 1992.  The service medical 
records were negative for any findings of a fracture of the 
left ankle, back strain, or mitral valve prolapse.  

On the occasion of a VA compensation examination in May 1995, 
the veteran complained of considerable difficulties with both 
ankles, right greater than left.  The veteran indicated that 
her right Achilles tendon was tight and became painful on 
use; she reported swelling in both ankles at the end of the 
day, and tightness in the right lower extremity that felt 
like a charlie horse.  The veteran also complained of 
discoloration of the lateral aspect of the left foot at the 
end of the day.  She complained of pain on walking and 
standing; she stated that she was unable to run, jog or 
dance.  The veteran also complained of occasional pain the 
low back area with overexertion, which was usually treated 
with medication and rest.  The veteran related that she was 
discovered to have a mitral valve prolapse while she was 
pregnant with twins.  

On examination, there was questionable minimal swelling in 
the right ankle; no apparent deformity was noted.  
Dorsiflexion and plantarflexion arch on the right was 40 
degrees, and was 62 degrees on the left; eversion and 
inversion appeared to be normal.  X-ray of both ankles and 
feet were normal.  Examination of the spine revealed no 
postural abnormality and no fixed deformity, with normal 
musculature of the back.  X-ray study of the back was normal.  
A cardiovascular examination was normal except for a grade 
I/IV systolic click at the apex; no murmurs were heard.  An 
echocardiogram did not reveal mitral valve prolapse.  The 
pertinent diagnoses were status post multiple operations for 
bilateral haglund deformity; posttraumatic arthritis of both 
ankles; fracture of the left ankle/foot in 1979, no sequelae; 
history of lumbar disc disease with normal physical 
evaluation; and mitral valve prolapse with episodes of 
cardiac racing by history, on treatment.  

A Counseling Record-Personal Information (VA Form 28-1902) 
was completed by the veteran in July 1996, wherein she 
indicated she obtained a four year college degree, with an 
additional 2 years at Gonzaga University in Spokane, 
Washington.  She indicated that during active duty, she was 
trained and worked as an intelligence technician, briefing 
teams and providing computer support.  After discharge from 
service, she worked with intelligence and was working as a 
kindergarten teacher at a children development center.  The 
veteran indicated that she liked working with people and 
computers.  The veteran described her disabilities as 
relating to haglund deformity requiring numerous operations 
on both ankles and mitral valve prolapse; she indicated that 
standing for significant period of time was painful, and that 
the irregular heartbeats sometimes kept her from sleeping at 
night and caused her to be very tired.  

A July 1996 VA Counseling Record-Narrative Report noted that 
the veteran obtained a BGS degree from the University of 
Nebraska in 1984, and she also completed some coursework at 
Gonzaga University in Spokane, Washington.  Since separating 
from military service, the veteran worked in civil service at 
Barksdale Air Force Base as an Intelligence Technician; 
however, due to her husband's scholastic schedule, the 
veteran and her family relocated to Virginia in December 
1995.  It was noted that the veteran had worked at Holloman's 
Child development center as a kindergarten teacher since 
February 1996.  It was further noted that the veteran was not 
a certified teacher and needed her teaching certificate if 
she planned to be successfully employed.  It was indicated 
that service-connected disability did impose a vocational 
limitation and presented vocational impairment.  

The veteran expressed an interest in the field of teaching 
elementary age children; as a result, she was administered 
the career assessment inventory, enhanced profile to help 
define her interest.  The counseling psychologist stated that 
the teaching position in which the veteran was interested was 
within her interests, aptitudes and abilities, and it was 
compatible with her career assessment inventory and her 
service-connected disabilities.  The counseling psychologist 
reported that the veteran was interested in becoming an 
elementary school teacher, and had one half of the coursework 
complete to receive her teaching certification in that area 
of study.  He noted that the veteran's military experiences 
were not easily transferable to civilian work; and, her 
inability to withstand long periods of standing and walking, 
both of which were required in her military position, made it 
further inconceivable for her to continue in that line of 
work.  It was reported that the veteran scored in the average 
and above ranges in test scores.  It was expected that based 
on her previous academic achievements, the veteran should be 
capable of completing the coursework necessary to receive her 
teaching certification.  The counseling psychologist stated 
that the vocational goal was to assist the veteran in 
receiving the additional training necessary for a teaching 
certificate in the state of Virginia.  

Of record was a letter from a program support technician at 
Langley Education Center, dated in December 1996, indicating 
that the veteran had been accepted into the Military Career 
Transition Program at Old Dominion University, where she 
would pursue a Master of Science in Education degree.  

In a follow-up counseling session with the VA counseling 
psychologist in December 1996, it was noted that the veteran 
was currently employed as a kindergarten teacher in a private 
school that did not require teacher certification to maintain 
employment; however, the veteran was interested in obtaining 
her teacher certificate so that she would qualify to teach 
middle school grades 4-8.  The counseling psychologist also 
reported that the veteran currently earned $6.25 per hour; 
she reported no difficulty with her current position and 
indicated that the physical requirements were minimal.  The 
veteran reported that she needed additional surgery on both 
ankles; she indicated that the surgery, which will take place 
sometime in the future, will require her to wear a cast for 
approximately 8 weeks and then participate in physical 
therapy for an additional 6 weeks.  She was taking medication 
for her ankles.  The veteran did not report any physical 
difficulty in her position as a schoolteacher.  The 
counseling psychologist reported that the veteran had been 
determined to have an impairment to employability.  He also 
reported that she currently suffered from minimal physical 
restrictions as a result of her service-connected bilateral 
ankle disorder; however, it was believed that the veteran had 
overcome the impairment to employability as she was currently 
suitably employed as a kindergarten teacher with Holloman's 
day care center.  The counseling psychologist noted that the 
veteran had maintained her teaching position since February 
1996 and reported no physical disabilities in completing her 
work.  The counseling psychologist stated that, as she had 
been determined to be suitably employed and therefore had 
overcome her impairment to employability, she did not have an 
employment handicap.  No other services were believed to be 
necessary or required at this time.  

At the time of her personal hearing in November 1997, the 
veteran maintained that she needed vocational rehabilitation 
benefits in order to finish her education degree to get her 
Virginia State certification to teach; she stated that she 
was unable to teach in the state without certification.  The 
veteran indicated that, at the time of the hearing, she was 
employed by St. Mary's Star of the Sea school as a sixth 
grade teacher; however, she was informed by the school that 
she would be terminated if she did not become certified.  The 
veteran also indicated that she was attending the military 
transition program at Old Dominion University, and she 
already had some credits that she earned from Gonzaga 
University while on active duty; she noted that she had three 
semesters to go.  The veteran reported that she was 
discharged by a medical board before the time she had 
anticipated being discharged; as a result, she was unable to 
finish school.  The veteran indicated that her goal was to 
get her certification and remain at St. Mary's, where she 
would teach math and science at the 6th, 7th, and 8th grade.  
The veteran contended that she would like the opportunity to 
finish the progression that she started while on active duty.  

Submitted at the hearing was a statement from the principal 
of St. Mary Star of the Sea school, dated in November 1997, 
indicating that in order for the school to maintain its 
accreditation all of the teachers must hold a valid Virginia 
state certificate.  The principal stated, therefore, that the 
veteran must be allowed to continue her education in order to 
obtain the certification because she needed it to remain 
teaching at St. Mary's or any school in Virginia.  

B.  Legal analysis.

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102 (West 1991); 38 C.F.R. § 21.40 (1999).  

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991); 38 C.F.R. 
§ 21.51(b) (1999).  

The term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and training, 
and other pertinent factors. 38 C.F.R. § 21.51(c) (1999).  

The law pertinently provides that an "employment handicap" 
does not exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his/her control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (1999).  

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be as 
the result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits.  
"The Veterans Benefits Improvements Act of 1996" Pub. L. No. 
104-275, 110 Stat. 3322 (Oct. 9, 1996).  However, the 
effective date this pertinent amendment enacted by the 
passage of this Act only applies with respect to claims of 
eligibility or entitlement to services and assistance 
(including claims for extension of services and assistance) 
under Chapter 31 filed on or after the date of the enactment 
of the Act, or October 9, 1996.  In this case, the veteran 
filed her claim prior to October 9, 1996.  

Prior to the enactment of Public Law 104-275, in Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that the 
requirements of 38 C.F.R. § 21.51(c) that a veteran's 
service-connected disability must "materially contribute to 
the veteran's employment handicap" was inconsistent with 38 
U.S.C.A. § 3102 and not authorized.  The Court stated further 
that, to the extent that 38 C.F.R. § 21.51(c)(2), (e), 
(f)(1)(ii) and (f)(2), include the "materially contribute" 
language and require a causal nexus between a service-
connected disability and the veteran's employment handicap, 
those regulatory provisions were unlawful.  Accordingly, 
pursuant to the Court's determination in Davenport, 
consideration must be given to all of the veteran's 
disabilities, both service-connected and nonservice-
connected, in making a determination as to whether an 
employment handicap exists in a case since the Court found 
the term "employment handicap" was not limited by statute to 
impairment due to a service-connected disability.  
Accordingly, as the recent statutory changes, which 
effectively overrule the Davenport determination, are 
inapplicable to the instant appeal as the claim was filed 
prior to October 1996, the mandates of Davenport must be 
followed in adjudication of this appeal.  

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
concurs with the determination by the VR&CO that the veteran 
has no employment handicap.  While the counseling 
psychologist found that the veteran suffers some impairment 
of employability, the evidence associated with the claims 
file persuasively shows that that the veteran has overcome 
that impairment obtaining and maintaining employment in an 
occupation consistent with her pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  The evidence shows that after her discharge from 
service in 1992, the veteran worked for the Air Force as an 
Intelligence Technician until December 1995.  Thereafter, in 
February 1996, the veteran obtained employment with 
Holloman's child development center as a kindergarten 
teacher; thereafter, she obtained a position as a 6th grade 
teacher at a private school where she is still working.  
Despite complaints of occasional pain and discomfort in the 
ankles, the record is devoid of any evidence demonstrating 
that either the service-connected disabilities or nonservice-
connected disabilities interfere with employment.  
Significantly, the veteran's bilateral ankle disorder does 
not appear to have impaired her job performance as a teacher.  
A review of the veteran's medical records does not show that 
the veteran has any actual objective functional impairment 
caused by the cited disabilities.  The most recent VA 
examination in May 1995 was negative for any impairment 
caused by the veteran's back and mitral valve prolapse; the 
examiner did not reveal any residuals of a fracture of the 
left ankle.  In fact, during the counseling session in 
December 1996, the veteran reported no physical problems as a 
result of her disabilities; she did not report any physical 
disability with her position as a teacher, and there is no 
evidence of record that that position has aggravated her 
disabilities.  

While the Board is sympathetic to the veteran's desire to 
further her education, vocational rehabilitation services is 
not the proper means to do this in the absence of a 
continuing employment handicap.  The evidence before the 
Board suggests that the veteran is capable of performing her 
current occupation, and that the work in which she is engaged 
is consistent with her expressed desire to teach and with her 
educational experience.  Further, the evidence before the 
Board does not provide any basis upon which to conclude that 
the veteran would be unable to secure, with another employer, 
employment suitable to the veteran's background and expressed 
interests.  Although the veteran has expressed an 
"interest" in teaching secondary school for which she 
believes she needs additional training, the veteran's desire 
to pursue a higher degree cannot, standing alone, constitute 
an impairment or give rise to an employment handicap.  In 
light of the foregoing, the Board concludes that the 
veteran's disabilities do not prevent her from obtaining or 
retaining employment consistent with her abilities, 
aptitudes, and interests.  As such, an employment handicap 
has not been demonstrated as contemplated under 38 U.S.C.A. 
§ 3102 and 38 C.F.R. § 21.51.  The veteran's claim, 
therefore, must be denied.  

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether the 
veteran is entitled to Chapter 31 benefits by virtue of 38 
U.S.C.A. § 3102(2), which is premised on a "serious 
employment handicap," since a finding of "serious 
employment handicap" is predicated, in part, on the finding 
of an "employment handicap."  Not only is there no evidence 
of record of an employment handicap, as analyzed above, but 
there is also no finding by a VA counseling psychologist of a 
serious employment handicap.  See 38 C.F.R. § 21.52(f).  

Based on the analysis above, the Board concludes that the 
evidence is not so evenly balanced and the preponderance of 
evidence is against the veteran's claim of entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.  


ORDER

Vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.  



		
	MARJORIE AUER
	Acting Member, Board of Veterans' Appeals



 

